Citation Nr: 0505616	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for vestibular dysfunction 
(vertigo).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In a written statement dated in September 2002, the veteran's 
authorized representative withdrew claims for higher ratings 
for a bilateral hearing loss and tinnitus.  It was specified 
that action on the claim for service connection for 
vestibular dysfunction should continue.  38 C.F.R. § 20.204 
(2003).  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Board does not find such a notice letter in the file.  
The statement of the case (SOC) indicates that an April 2001 
letter from the RO to the claimant was relied upon by the RO 
for VCAA compliance.  Review of this letter shows that it 
does not comply with the VCAA requirements as outlined in 
Pelegrini, Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002), and other case law.  Particularly, the letter was 
sent to the veteran when he was claiming higher ratings; it 
does not address the service connection issue with 
specificity, to include advising the veteran what he must 
submit to substantiate his claim for service connection.  

The Board is cognizant of the VA General Counsel opinion that 
held that no VCAA notice was required for downstream issues.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For example, a claim 
for an earlier effective date for the grant of service 
connection is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F .3d 1156 (1997)..  
In this case, however, the Board construes the veteran's 
claim for service connection for vertigo or vestibular 
disease as an original claim; while it now includes a 
derivative claim for secondary service connection (after 
service connection was established for hearing loss and 
tinnitus during this appeal), it also includes an original 
claim for service connection on a direct incurrence basis.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  At this stage, VCAA 
requires that the veteran be told what is needed to 
substantiate his current claim for service connection, to 
include on direct and secondary bases.  He should be sent a 
VCAA notice letter to that end.  

The Board further notes that in August 2002, the RO noted 
that a previous examination of May 2001 had indicated the 
existence of possible vestibular disease following a 
complaint of a history of dizziness and unsteadiness.  It was 
requested that all necessary examinations and tests be done 
and that a doctor express an opinion to rule in or out 
vestibular disease secondary to the noise exposure during 
service.  If found, it was requested that the examiner 
provide an opinion as to the most likely etiology and give a 
brief rational.  

Later in August 2002, the veteran had a fee basis ear 
examination for VA.  Diagnoses included vertigo, probably 
central or regional.  There was no opinion as to etiology or 
discussion of the diagnosis.  

In December 2002, an addendum to the report was obtained.  
The doctor expressed the opinion that the veteran had a 
neurosensory hearing loss most likely due to noise exposure 
during service.  The doctor did not express an opinion as to 
the etiology of the vertigo (vestibular disease).  The 
physician wrote, "Patient has vertigo, it is likely - - -."  
The opinion as to the etiology of the vertigo is central to 
the current claim and should be completed.  Specifically, the 
Board finds that an examination that includes opinions as to 
whether the veteran's vertigo began during or as the result 
of some incident of service (e.g., acoustic trauma; see 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303) and whether his 
service-connected bilateral hearing loss and/or bilateral 
tinnitus caused or aggravated his vestibular dysfunction.  
See 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995); also see 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Such an opinion is 
"necessary" to make a decision on the claim for service 
connection.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for vestibular dysfunction 
(vertigo), to include both direct and 
secondary bases (the latter including on 
the basis of aggravation) of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The claims folder should be returned 
to the doctor who provided the previous 
opinion.  He should be asked to clarify 
his opinion as to the etiology of the 
claimed vertigo.  Specifically, the 
examiner is asked to opine: (1) Is it at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
vertigo or vestibular disease; if so, (2) 
is it least as likely as not that the 
veteran's vertigo or vestibular disease 
began during service or as the result of 
some incident of active duty, to include 
acoustic trauma; and (3) is it least as 
likely as not that the veteran's vertigo 
or vestibular disease was caused or 
aggravated by his service-connected 
hearing loss and/or tinnitus. 

The clinician is also asked to provide a 
rationale for any opinion expressed.

If the doctor who provided the previous 
opinion is unavailable or cannot provide 
an opinion as to the etiology of the 
vestibular dysfunction (vertigo), the 
claims folder should be referred to 
another physician for an examination and 
the opinions requested above.  

3.  The RO must readjudicate the claim for 
entitlement to service connection for 
vertigo or vestibular dysfunction, to 
include both direct and secondary bases 
(the latter including on the basis of 
aggravation) with consideration of all of 
the relevant evidence in the claims file, 
to include recently received medical 
evidence(a report of a private audiology 
examination received by the Board in 
October 2004) that has not been reviewed 
by the RO.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




